DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.



Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saegusa (U.S. Patent No. 5,736,111).
Regarding claim 1, Saegusa discloses a ferrite powder comprising a plurality of ferrite particles (Title; Abstract; Figures), wherein the ferrite particles are single crystals (col. 7, lines 62 – 65) having an average particle diameter of 1 nm or more and 2000 nm or less (col. 7, lines 41 – 61 and examples), and have a polyhedral shape (col. 7, lines 62 – 65), and the ferrite particles comprise Sr in an amount of 2.0 mass% or more and 10.0 mass% or less, and Fe in an amount of 55 mass% or more and 70.0 mass% or less (col. 3, line 55 bridging col. 4, line 16, noting disclosure of SrFe12O19 which is ~63 mass% Fe and ~8 mass% Sr).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saegusa as applied above.
Saegusa is relied upon as described above.
While the Examiner maintains that Saegusa anticipates the claimed limitations for the reasons noted above, the Examiner acknowledges that Saegusa disclose many different additive elements for the ferrite and only a singular composition for the Sr-ferrite.
However, Saegusa teaches that the claimed powders can be applied to a wide range of potential compositions, including Sr-containing ferrites (e.g. see Example 1, which is a BaFe12O19 composition which correlates directly with the also disclosed SrFe12O19 composition).  As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative amounts of Sr and Fe through routine experimentation, especially given the teaching in Saegusa regarding the ability to use the disclosed methodology to produce a wide range of ferrite compositions.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Saegusa to also encompass Sr-ferrites having amounts of Sr and Fe within the full claimed range.
Regarding claims 2 and 3, the Examiner takes Official Notice that the use of magnetic powders  as a bonded material with a resin is well established in the art and these claims are nominal.  As such, Saegusa is deemed to clearly render these nominal claims as obvious. See the additional rejection below for support of the Examiner’s position of Official Notice.

Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saegusa as applied above, and further in view of Yamada et al. (IDS reference WO 2016/136701 A1 and corresponding U.S. Patent App. No. 2018/0244537 A1).
Saegusa is relied upon as described above.
Regarding claims 2 and 3, while the Examiner maintains that Saegusa renders obvious these claims as they are nominal to bonded magnets, the Examiner acknowledges that Saegusa fails to explicitly recite a resin and a molded article formed therefrom.
However, Yamada et al. teach that it is well established to form molded articles from ferrite particles and resin compositions (e.g. Title; Abstract; Figures; and at least Paragraph 0098) as such a means is how one would form a bonded core, yoke, shielding structure, etc.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Saegusa to add the ferrite particles to a resin and form a molded article therefrom as taught by Yamada et al., depending on the desired end use of the article.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 12, 2021